230 Ga. 181 (1973)
195 S.E.2d 921
JACKSON
v.
THE STATE.
27091.
Supreme Court of Georgia.
Decided February 22, 1973.
Sidney Pope Jones, Jr., David Wayne Rutledge, for appellant.
Eldridge W. Fleming, District Attorney, Arthur K. *182 Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, W. Hensell Harris, Jr., Assistant Attorneys General, for appellee.
MOBLEY, Chief Justice.
This case was remanded to this court by the Supreme Court of the United States with the direction that the judgment of this court be vacated insofar as it leaves undisturbed the death penalty imposed, and for further consideration in light of Stewart v. Massachusetts, 408 U.S. 845 (92 SC 2845, 33 LE2d 744), which holds that the imposition and carrying out of the death penalty constitutes cruel and unusual punishment in violation of the Eighth and Fourteenth Amendments.
Pursuant to the mandate of the Supreme Court of the United States, the former judgment of this court in the case (229 Ga. 191 (190 SE2d 530)) is vacated, and the judgment of the trial court is affirmed except for that portion thereof which imposes the death penalty.
Direction is given to the trial court as follows: Judgment shall be entered sentencing the defendant to be imprisoned for the balance of his life, this being the only lawful sentence which may be entered upon the conviction and finding of the jury that the defendant should receive the maximum sentence permitted by law. Under decisions exemplified by Fowler v. Grimes, 198 Ga. 84, 92 (31 SE2d 174), it is not necessary that the defendant be present in open court or represented by counsel. However, direction is given that the defendant and his counsel of record be served with a copy of the life sentence within five days from the date of entry.
Judgment affirmed with direction. All the Justices concur.